DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification at [0007], first sentence, discloses the element “10” as “articles,” at [0007], line 10 as “green pressed bodies,” at [0007] line 11 as “pressed bodies,” at [00107] as “green bodies,” and at [00125] element “10” is disclosed as “partially or pre-cured green bodies.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "introducing a flowable mixture of constituent components of the concrete into a plurality of molds" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Prior to lines 3-4, there is no recitation of a “concrete.” 
For examination purposes, the examiner is interpreting the limitation as “introducing a flowable mixture of constituent components of a concrete mix into a plurality of molds."

	Claim 1 recites the limitation “assembling at least a portion of the plurality of pre-cured green bodies to form a collection thereof having a predetermined geometrical configuration,” in lines 10-11. The limitation is indefinite, since it is not clear what the meets and bounds of the recited “predetermined geometrical configuration,” is intended by the applicant. As is, the limitation encompasses all-possible “geometrical configurations,” even those not envisioned by the applicant at the time of filing. 
	For examination purposes, the examiner is interpreting the limitation “predetermined geometrical configuration” to encompass any configuration wherein the molded bodies are being stacked one on another. 
Claims 2-28 are rejected as being in dependent form from rejected claim 1, from which – directly or indirectly – possess all the limitations, which render claim 1 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 7, 9-10, 18 – 20, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bretton et al. (US PGPub. 2015/0001761 A1, cited on IDS filed 11/18/2019; Bratton).
Regarding claim 1. Bratton discloses a method of forming a plurality of cured concrete bodies, each body possessing a cured compressive strength [0007], the method comprising: 
introducing a flowable mixture (e.g., see [0065]) of constituent components of the concrete (e.g., see [0028]) into a plurality of molds (Bratton at [0007] discloses, “introducing the hydraulically settable material into a mould and allowing it to harden at least to a green state”); 
molding the flowable mixture within the plurality of molds (e.g., see [0066]) with the aid of one or more support (e.g., “frames,” [0067]), thereby forming a plurality of green bodies (e.g., see Bratton at [0067]); 
at least to a green state), thereby producing a plurality of pre-cured green bodies (Bratton at [0067] discloses, “Green blocks are then de-moulded by flexing the moulds, placed into trays and returned to the humidification chamber for a second period”); 
assembling at least a portion of the plurality of pre-cured green bodies to form a collection thereof having a predetermined geometrical configuration (Bratton at [0067] discloses that the green bodies are placed into trays after demoulding, further disclosing, “The product is then cooled and packed,” and at [0051] discloses examples of possible shapes for the green bodies); and 
curing the collection of pre-cured green bodies to a degree sufficient to achieve the cured compressive strength, thereby producing a collection of cured bodies having the predetermined geometrical configuration (Bratton at [0067] discloses, “The product is them [sic] immersed in demineralised water… to remove any loose material, surface fines and cure any unreacted material. It is then placed in racks in an oven at 110 °C…”).
However, Bratton fails to specifically disclose the partial curing the green bodies is done to “a degree sufficient to provide a compressive strength that is lower than the cured compressive strength.”
Nonetheless, Bratton at [0052] discloses, “A material in its green state indicates that it has cured sufficiently for form stability but has yet to achieve much of its final strength,” and in [0070], “After initial set, the moulds were placed in a humidity chamber under 95-100% RH and at 40 °C for four hours to complete in-moulds curing and achieve green strength.” 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, that Bratton’s teachings of a first step of partial curing [0067], which allows the molded concrete bodies to harden at least to a green state [0007], which is followed by a final curing step that allows the green bodies to achieved its final strength, makes obvious the limitation “partially curing the green bodies to a degree sufficient to provide a compressive strength that is lower than the cured compressive strength,” since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 3. Bratton discloses the method of claim 1, wherein the constituent components comprise one or more carbonatable cement component and one or more aggregate (e.g., Bratton at [0027-29] discloses examples of constituents components used, and at [0028] “Hydraulically settable materials include inorganic materials e.g. hydraulic cement, gypsum hemihydrate, calcium oxide, or mixtures thereof) which develop strength properties and hardness by chemically reacting with water and, in some cases, with carbon dioxide in the air.” 
Regarding claim 4. Bratton discloses the method of claim 1, wherein the one or more carbonatable cement component comprises calcium silicate – [0028] “silicate cements (including β-dicalcium silicates, tricalcium silicates, and mixtures thereof).”

Regarding claim 5. Bratton discloses the method of claim 4, wherein the flowable mixture comprises water – [0029] “the materials react with water to form a cementitious reaction product (calcium silicate hydrate (CSH) gel) that acts as "glue" which binds the cement particles together.”

Regarding claim 6. Bratton discloses the method of claim 1, wherein at least one of the steps of introducing and molding comprises one or more of: vibrocasting – [0066] “When mixing is complete, the individual moulds may be filled as follows. Moulds are placed on a vibrating table in array of e.g. four moulds.”

Regarding claim 7. Bratton discloses the method of claim 1, wherein the one or more support is a pressing board – construing Bratton’s disclosure at [0056], “Tooling holes 15 provide positioning registration for regular arraying of the moulds in a horizontal matrix on a baseboard with cooperating location pegs for mould-filling.” Bratton’s “baseboard” working as a support for the moulds reads on the claimed “one or more support is a pressing board.”

Regarding claim 9. Bratton discloses the method of claim 1, wherein the plurality of green bodies comprise pavers, concrete blocks, roof tiles, hollow core slabs, wet cast slabs, concrete slabs –  [0002] “used for casting shaped articles in a number of materials including concrete and may be used to make architectural elements (under BRI, analogous to “pavers, 

Regarding claim 10. Bratton discloses the method of claim 1, wherein the compressive strength of the pre-cured green bodies is sufficient to permit removal of the green bodies from the support, while the green bodies remain substantially intact – Bratton’s at [0007] discloses “introducing the hydraulically settable material into a mould and allowing it to harden at least to a green state.” 
Moreover, Bratton at [0052] discloses, “A material in its green state indicates that it has cured sufficiently for form stability but has yet to achieve much of its final strength,” and in [0063], “The sidewalls are deformed or "sprung" away from the casting and air is blown down the gap… which releases the vacuum between the mould and the green or hardened shaped article within it and lifts and loosens the article in the mould cavity… the mould is inverted and the shaped article is free to come out of the mould. The mould may be lifted away from the shaped article which may then be inspected (see FIGS. 9-11; [0026]). 
Hence, Bratton’s disclosure reads on and/or is capable of performing the claimed limitation “where in the compressive strength of the pre-cured green bodies is sufficient to permit removal of the green bodies from the support, while the green bodies remain substantially intact.”

Regarding claim 18. Bratton discloses the method of claim 1, wherein the step of assembling the plurality of pre-cured green bodies comprising removing the pre-cured green 

Regarding claim 19. Bratton discloses method of claim 18, wherein the pre-cured green bodies are removed from the one or more support using a palletizer machine or a material handling system – see Bratton at [00583], “Embodiments of the mould have a generally planar mould cavity for moulding generally planar articles as mentioned above and may have an open face that provides for unobstructed removal of the shaped article after release by deformation of the mould. Internal features of the mould may be drafted towards the open face for facilitating removal of the shaped article (construing Bratton’s disclosure of “internal features” under the BRI, the disclosure reads on the limitation “using a material handling system”).

Regarding claim 20. Bratton discloses the method of claim 1, wherein the predetermined geometrical configuration is a cube – see Bratton’s [0051], “The resulting articles may be generally planar e.g. a disc, rectangle or other polygon in shape and may be formed with one or more through-holes for increasing effective surface area.”

Regarding claim 22. Bratton discloses the method of claim 1, wherein the step of curing the pre-cured green bodies comprises introducing the collection of pre-cured green bodies into a curing chamber – see Bratton at [0067].
Regarding claim 24. Bratton discloses the method of claim 22, wherein the step of partially curing the green bodies, or the step of curing the pre-cured green bodies, further comprising introducing heated gas (Bratton at [0057], “The gas is first warmed up by a heater attached to the CO2 cylinder in order to prevent blocking the gas such that it does not get into the chamber), into the pre-curing or curing chamber from a location disposed proximate to the bottom of the pre-curing or curing chamber (see FIG. 1).

Regarding claim 26. Bratton discloses the method of claim 22, wherein the step of curing the pre-cured green bodies further comprises placing the collection of pre-cured green bodies onto a moveable platform (see Bratton at [0067], “The moulds after initial set are then inserted into frames and the frames are stacked and placed in a humidification chamber”), therefore Bratton is capable of moving the collection of pre-cured green bodies from one end of the curing chamber to an opposite end using the stacked frames.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bratton in view of Chappell et al. (US PGPub. 2005/0072115 A1; Chappell).
 Regarding claim 2. Bratton discloses the method of claim 1, except for disclosing the method further comprising: causing the collection of cured bodies having the predetermined geometrical configuration to be shipped to a customer.
Nonetheless, Bratton discloses that after final curing, the product is then packed e.g. in cardboard boxes (construing Bratton disclosure under the Broadest Reasonable Interpretation “BRI,” the final product being “packed” reads on the claimed limitation “collection of cured 
In the analogous field of endeavor of concrete precast articles, Chappell discloses portable pads or slabs comprised of precast concrete or cement for use as temporary or removable (or permanent) foundations for industrial equipment, bulk storage tanks, cryogenic liquid pumps, heat exchangers and associated equipment, such as manifolds, distillation columns, small buildings, and the like, which specific dimensions and/or physical characteristics are capable of modification and alteration [0040].
Chappell discloses the slab/equipment modules may be preconfigured (analogous to the claimed “collection of cured bodies having the predetermined geometrical configuration”) prior to be being delivered to the customer's site. [0127].
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Bratton’s method to comprise causing the collection of cured bodies having the predetermined geometrical configuration to be shipped to a customer, as taught by Chappell, since “If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
One of ordinary skill has good reason to pursue the known option within his or her technical grasp, for the purpose of, e.g. diversifying the services of such a manufacturing .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bratton in view of Rainey (US PGPub. 2019/0368152 A1).
Regarding claim 8. Bratton discloses the method of claim 1, except for, wherein the one or more support is metallic.
Bratton at [0003] discloses, “A rigid support shell or so-called "mother mould" may be needed to support the resulting mould during casting.” At [0009], “a frame for supporting a mould for complex shapes in cement paste or slurry, said frame being configured to permit vertical stacking of the plastics moulds.” Further, Bratton at [0009] discloses that at the moment of curing and hydrating cementitious materials within moulds it is necessary to provide a high relative humidity (RH) ambient environment the, it is desirable to provide good access of moist air to the open mould face, and that when there are a large number of moulds in use this normally requires a large surface area for placement of the moulds such as many shelves, within the chamber creating handling problems in terms of manual movement into the chamber, layout on the shelves and similar issues when removing from the chamber.
Furthermore, in the same field of endeavor of apparatuses and methods for the making molded bodies/block [Abstract], Rainey at [0071] discloses a preferred embodiment, wherein after the blocks are manufactured by block machine 51, are then placed in an upright position with front faces facing each other on a support metal pallet.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bratton’s method so that the one or more support is metallic, as taught by Rainey, since it has held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
One would have been motivated to modify Bratton with a metallic support for the purpose of, e.g. providing greater structural integrity for a case where the method is used to manufacture heavier/bigger molded bodies, allowing for a greater capacity of vertical stacking, as intended by Bratton’s support frame ([0003 and 0009]).

Claims 11 – 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bratton in view of Shao et al. (US PGPub. 2020/0087207 A1; Shao).
Regarding claim 11. Bratton discloses the method of claim 1, except for, wherein the compressive strength of the pre-cured green bodies is about 2,000 psi to about 5,000 psi, as measured according to ASTM C140.
However, Bratton at [0074] states that the molded bodies where tested and obtained a 3-point bend strength of 5-9.5 MPa (725.189 psi – 1377.86 psi).
In the same field of endeavor of methods of forming CO2 –cured concrete bodies, Shao discloses methods of producing concrete molded bodies (e.g. see [0010]), wherein a binder 
Shao at [0070] (see also [0127]), discloses a method step of partially curing the compacted and/or molded shaped product (analogous to the claimed “pre-cured green bodies”), by exposure to air for up to 7 hours, creating several paths for the CO-2 to penetrate by this pre-carbonation curing, followed by a curing period from 0.2 hours to 24 hours in presence of CO2  gas. [0073]. The CO2 gas was injected into a chamber (see FIG. 1) to a pressure of 0.01 to 0.50 MPa for a duration of 0.2 to 24 hours. [0057]. 

Shao at [0128] discloses that the molded bodies’ samples were subjected to compressive strength tests, which values should satisfy the values reported in ASTM C140. The examples of the molded bodies’ compressive strength result in a compressive strength from 25.8 KPa (3741.974 psi) to 55.6 KPa (8064.098 psi) (see the table at [0055], also TABLE 2 sample PV77 56.3 KPa (8174.3269 psi)), overlapping the claimed compressive strength range of 2,000 psi to about 5,000 psi. Overlapping ranges are prima facie evidence of obviousness. 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bratton’s method with the concrete 
Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity.”
One of ordinary skill in the art would have been motivated to modify Bratton in view of Shao, e.g. for environmental concerns, since Shao teaches that the steel slag/cement mixture used in the concrete product reduces the manufacturing process energy-demand, resulting in a reduction of total carbon emission, thanks to the use of steel slag as a binder, which allows for the permanent storage of carbon dioxide in the molded concrete product. [0003].

As to claim 12. Bratton/Shao discloses the method of claim 1, wherein the cured compressive strength is at least about 8,000 psi (TABLE 2 sample PV77 = 56.3 KPa (8174.3269 psi), as measured according to ASTM C140 [0128].

As to claim 13. Bratton/Shao discloses the method of claim 1, wherein the step of partially curing the green bodies comprises introducing the green bodies and the one or more support into a pre-curing chamber (see Bratton at [0067], and Shao’s FIG. 1).

As to claim 14. Bratton/Shao discloses the method of claim 1, wherein the step of partially curing the green bodies comprises exposing the green bodies and the one or more support to carbon dioxide, air, or a combination thereof, for a predetermined period of time –  -2 to penetrate by this pre-carbonation curing, followed by a curing period from 0.2 hours to 24 hours in presence of CO2  gas. [0073].  The CO2 gas was injected into a chamber (see FIG. 1) to a pressure of 0.01 to 0.50 MPa for a duration of 0.2 to 24 hours. [0057].

Regarding claim 27. Bratton/Shao discloses the method of claim 13, wherein the green bodies and their supports have a sample volume (e.g., see claim 54, “the mould: (a) has a cavity is of size up to 300 mm X 300 mm X 150 mm”), and the pre-curing chamber has an interior volume (this is inherently disclosed from Bratton’s [0067] “humidification chamber,”  a chamber would inherently have an “interior volume”), except for, and wherein a ratio of the interior volume of the pre-curing chamber to the sample volume is about 1.05 to about 1.15.
However, from Bratton’s FIG. 7 and [0067], for example, a PHOSITA would have found obvious that Bratton/Shao’s pre-curing chamber is capable of being scale up or down as needed, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP § 2144.04 (IV) (A);
“Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
One would have been motivated to scale the size of Bratton’s pre-curing chamber in order to scale up the production to, e.g. meet demand from customers, and/or optimizing the 2 gas volume ratio, by routine experimentation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bratton in view of Soroushian et al. (US Pat. No. 5,935,317; Soroushian).
Regarding claim 15. Bratton discloses the method of claim 1, except for, wherein the step of partially curing the green bodies comprises exposing the green bodies to carbon dioxide for a period of time of about 60 to about 600 minutes, and a temperature of about 50 °C to about 120 °C.
Nonetheless, Bratton recognizes as beneficial the heating of the green bodies. Bratton at [0058], “To facilitate curing within the mould to achieve adequate robustness to allow demoulding of the component without breakage or distortion… desirable to hydrate the curing cement product through provision of an ambient high relative humidity and appropriate temperature to accelerate cure to achieve the desired product parameters. Additionally, Bratton at [0070] discloses the partially curing step could be performed for up to 7 hours.
	In the same field of endeavor of cement, concrete and concrete-like products, especially those subjected to accelerated curing for rapid strength gain and dimensional stabilization (Col. 1, ll. 10-15), Soroushian discloses a method that incorporates the CO2 curing process into the pre-set period (analogous to the claimed, “step of partially curing the green bodies”), of the conventional accelerated curing methods of cement and concrete products, “to incorporate the advantages of CO2 curing in terms of improved dimensional stability, increased 
Soroushian discloses an example (Example 2), wherein cellulose fiber reinforced cement composites were prepared in the form of 10-mm panels, a 2 hours pre-set period of storage in an oven at 50 °C, a 1 hour CO2 pre-curing step of oven storage at 50 °C followed by 1 hour of exposure to an environment with 20% CO2 concentration and 90% RH. All panels were subsequently subjected to high-pressure steam curing at 150 degrees centigrade for seven hours. The panels were subjected to flexure test and moisture movement (as relative humidity increased from 30% to 90%) test at the age of 14 days. Conventional pre-setting produced a flexural strength of 8 MPa and a moisture movement of 0.07%, while CO2 pre-curing produced a flexural strength of 11 MPa and a moisture movement of 0.04%.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bratton’s method step of partially curing the green bodies, so as to comprise exposing the green bodies to carbon dioxide for a period of time of about 60 minutes, and a temperature of about 50 °C, as taught by Soroushian.
	One of ordinary skill would have been motivated to modify Bratton’s method in view of Soroushian, since Soroushian teaches that the use of CO2 in the method provides improved dimensional stability, increased impermeability and strength, and enhanced chemical stability, longevity, abrasion resistance, efflorescence resistance and hardness…” to the molded bodies. (Col. 2, ll. 5-19).

Claims 16 – 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bratton in view of McCandlish et al. (US PGPub. 2015/0225295 A1; McCandlish).
	Regarding claim 16. Bratton discloses the method of claim 8, except for, wherein the step of partially curing the green bodies further comprising heating the at least one metallic support (Bratton fails to disclose the support being made of metal, however at [0004] discloses, “Conventional high-volume cementitious paste casting moulds are manufactured from alloy materials”).
	In the same field of endeavor of apparatus and methods for curing composite materials [0002], McCandlish at [0002] discloses and embodiment, wherein a curing apparatus comprises a heated bed configured to support the material to be cured by reaction with a gaseous reagent (e.g. “CO2”). McCandlish at [0167] discloses an experimental simulation of the curing of a hollow core slab on a heated casting bed was performed to determine the time evolution of temperature gradients as a means of exploring the relation between curing and drying. 
McCandlish at [0172] discloses, “The operating conditions for FIG. 16 included ramping the bottom surface temperature of the slab from 28 °C to 90 °C in 120 minutes, and recording temperatures until the thermocouples reach steady-state, indicating that the slab is totally dry and no further reaction is taking place, and then cooling to room temperature.” 
Additionally, McCandlish at [0182] discloses that the slabs are pre-tensioned to the heated bed by steel cables (under BRI, McCandlish’ heated bed and steel cables supporting the slabs, is analogous to the claimed “at least one metallic support”). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bratton’s methods so that the step of See MPEP 2144.07;
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
	One of ordinary skill would have been motivated to modify Bratton’s step of partially curing the green bodies in view of McCandlish, since McCandlish teaches a pre-curing step wherein the operating conditions for the process are recorded using thermocouples embedded into the slab being supported by the metallic support, until the thermocouples reach steady-state, indicating that the slab is totally dry and no further reaction is taking place. [0172-0182].

	Regarding claim 17. Bratton/McCandlish discloses the method of claim 16, wherein the heating of the at least one metallic support comprises electrical resistance heating – McCandlish at [0119], “heating can be electric or gas fired.”

Regarding claim 25. Bratton discloses the method of claim 22, except for, wherein the step of partially curing the green bodies, or the step of curing the pre-cured green bodies, further comprising withdrawing the heated gas from the pre-curing or curing chamber from a location disposed proximate to the top of the pre-curing or curing chamber. 

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bratton’s method so that the step of curing the pre-cured green bodies, further comprises withdrawing the heated gas from the pre-curing or curing chamber, as taught by McCandlish.
One of ordinary skill would have been motivated to modify Bratton in view of McCandlish, since McCandlish teaches that by providing the pre-curing/curing chamber with an inlet and an outlet facilitates the introduction of the gases and the withdrawing the gases as needed [0239].
As to the limitation, “withdrawing the heated gas from the pre-curing or curing chamber from a location disposed proximate to the top of the pre-curing or curing chamber.” See MPEP § 2144.04 (VI) (C);
 “The particular placement of an element was held to be obvious.” In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
It would have been obvious to one having ordinary skill in the to modify Bratton/McCandlish by rearranging an outlet location, so as to be disposed proximate to the top of the pre-curing or curing chamber, since it has been held that a mere rearrangement of 
One of ordinary skill would have been motivated to modify Bratton in view of McCandlish, since McCandlish teaches that by providing the pre-curing/curing chamber with an inlet and an outlet facilitates the introduction of the gases and the withdrawing the gases as needed [0239].

Claims 21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bratton, as applied to claims 1 and 18, respectively.
Regarding claim 21. Bratton discloses the method of claim 18, except for specifically disclosing, wherein the cube comprises about 480 pre-cured green bodies, or more.
However, from Bratton’s FIG. 7 and [0067], for example, a PHOSITA would have found obvious that Bratton’s stacking system is capable of being scale up as needed, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP § 2144.04 (IV) (A);
“Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
One would have been motivated to scale the size of Bratton’s pre-cured green bodies cube to be of a size e.g. of 480 bodies in order to scale up the production to e.g. meet demand from customers.

Regarding claim 23. Bratton discloses the method of claim 1, wherein the step of curing the pre-cured green bodies comprises exposing the pre-cured green bodies to carbon dioxide for a period of time of about 6 to about 24 hours (“~12 hours,” Bratton’s [0067]), and a temperature of about 60°C to about 95°C (Bratton at [0067] discloses that the molded products were then placed in racks in an oven raising the temperature from room temperature at a rate of 10 °C every 5 minutes to 110 °C, overlapping with the claimed range of from 60-90 °C).
Overlapping ranges are prima facie evidence of obviousness. 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bratton’s method step of curing the pre-cured green bodies to comprise exposing the pre-cured green bodies to carbon dioxide for a period of time of about 12 hours, and a temperature of about 60°C to about 95°C by selecting the portion of Bratton's curing period and temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03: 
Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity.”
One of ordinary skill would have been motivated to modify Bratton’s method, since Bratton teaches that it is desirable to hydrate the curing cement product through provision of an ambient high relative humidity and appropriate temperature to accelerate cure to achieve the desired product parameters. [0058].
Regarding claim 28. Bratton discloses the method of claim 22, wherein the collection of pre-cured green bodies having the predetermined geometrical configuration has a sample 
However, from Bratton’s FIG. 7 and [0067], for example, a PHOSITA would have found obvious that Bratton’s curing chamber (e.g., an oven) is capable of being scale up or down as needed, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP § 2144.04 (IV) (A);
“Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
One would have been motivated to scale the size of Bratton’s curing chamber in order to scale up the production to, e.g. meet demand from customers, and/or optimizing the interior chamber volume plus pre-cured bodies on their support to CO2 gas volume ratio, by routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EASTON et al. (US PGPub. 2016/0250780 A1); discloses a block press and associated process, the method includes pre-curing step (Post Finishing), prior to curing in a curing area 32 (curing chamber, see FIG. 1);
AL-GHOULEH et al. (US PGPub. 2020/0255349 A1); discloses methods for Displaced Air Carbonation (DAC) process and system for manufacturing concrete molded bodies in a curing chamber (see FIG. 1 and 2);
HARGEST et al. (US PGPub. 2019/0047175 A1); discloses CO2-laden concrete precast products and the method of making the same.
MAYELLE et al. (US PGPub. 2017/0241871 A1); discloses carbonate bonded, press-moulded articles produced by press-moulding a particulate, carbonatable material that contains water and by carbonating the obtained compact with carbon dioxide gas.
Atakan et al. (US PGPub. 2017/0102373 A1); discloses systems and methods for curing composite materials in general and particularly to systems and methods that control the water content of the composite as it cures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712